Montgomery C.P. No. 2000CR02945. This cause is pending before the court as a death penalty appeal from the Court of Common Pleas of Montgomery County. Upon consideration of appellant’s motion for an order compelling the court reporter to complete and transmit the trial transcript by February 19, 2002, or for an order granting a forty-day extension of time to file the transcript with the Clerk of the Supreme Court,
IT IS ORDERED by the court that the court reporter make the necessary accommodations to enable the record in this case to be filed within ten days of the date of this entry.